Per Curiam.

Memorandum There is nothing, in the record to warrant a finding that the landlord does not intend to use the Office of Price Administration certificate for the purpose for which it was issued. Nor is there any evidence to support the claim that there was a renewal of a prior written lease. The tenant was not a party thereto and she presented no proof tending to show her right to succeed to the interest of the tenant named therein. Acceptance of rent by the landlord after issuance of the certificate and during pendency of the summary proceedings is no bar to their continuance. (Civ. Prac. Act, § 1410, subd. 8.)
The final order and judgment should be reversed upon the law and facts, with $30 costs to the landlord, and final order directed in favor of the landlord. Stay of warrant is granted until April Í, 1947.
MacCratb, Steinbrink and Fennelly, JJ., concur.
Order and judgment reversed, etc.